Fourth Court of Appeals
                                      San Antonio, Texas
                                          November 13, 2014

                                         No. 04-14-00508-CV

                                           Rudy MENDEZ,
                                              Appellant

                                                   v.

                   CITY OF SAN ANTONIO BUILDING STANDARDS BOARD,
                                       Appellee

                      From the 166th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2014-CI-08659
                        Honorable Barbara Hanson Nellermoe, Judge Presiding


                                            ORDER
Sitting:           Sandee Bryan Marion, Justice
                   Marialyn Barnard, Justice
                   Rebeca C. Martinez, Justice

        Appellant has filed an affidavit of indigence. The clerk, court reporter, or any party who
desires to challenge appellant’s claim of indigence is hereby ORDERED to do so by filing a
contest to the affidavit in the trial court no later than ten days from the date of this order. TEX. R.
APP. P. 20.1(e).

                   Pursuant to Texas Rule of Appellate Procedure 20.1(h)(4), we abate this case to
the trial court:

                   A.     To conduct a hearing or sign an order extending the time to
           conduct a hearing within ten days after the contest is filed; provided, however,
           that the time for conducting a hearing on the contest must not be extended for
           more than twenty days from the date the trial court signs its order extending the
           time to conduct the hearing. TEX. R. APP. P. 20.1(i)(2),(3) and

                   B.     To determine whether or not the appeal is frivolous if no contest is
           filed or if a contest is overruled. See TEX. CIV. PRAC. & REM. CODE ANN. §
           13.003 (West 2002).
        The trial court is hereby ORDERED to prepare a written order and written findings of
fact and conclusions of law regarding its indigence determination and its determination with
regard to whether the appeal is frivolous.

      The trial court clerk is hereby ORDERED to file a supplemental clerk’s record as soon as
practicable after the trial court enters its order and written findings and conclusions but in no
event later than 60 days from the date of this order, containing: (1) the contest or a certificate
stating no contest was filed: (2) the trial court’s order; (3) the trial court’s findings of fact and
conclusions of law; (4) the judgment being appealed; (5) any post-judgment motions; (6) the
notice of appeal; and (7) the court’s docket sheet; provided, however, that if the trial court
sustains the contest, and the appellant files a motion in this court seeking review of the trial
court’s order, the supplemental clerk’s record must be filed no later than three days from
the date the appellant files his motion seeking review.

        The court reporter is hereby ORDERED to file a reporter’s record of the hearing as soon
as practicable but in no event later than sixty days from the date of this order; provided,
however, that if the trial court sustains the contest, and the appellant files a motion in this
court seeking review of the trial court’s order, the reporter’s record of the hearing must be
filed no later than three days from the date the appellant files his motion seeking review.


       It is so ORDERED on November 13, 2014.


                                                              PER CURIAM



ATTESTED TO: ________________________________
             Keith E. Hottle
             Clerk of Court